NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JAMES BRADFORD DEAN, Appellant.

                             No. 1 CA-CR 15-0384
                               FILED 1-12-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-138333-001
                The Honorable Karen A. Mullins, Judge

                       AFFIRMED AS CORRECTED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Consuelo M. Ohanesian
Counsel for Appellant
                             STATE v. DEAN
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia K. Norris delivered the decision of the Court, in which
Presiding Judge Donn Kessler and Judge Andrew W. Gould joined.


N O R R I S, Judge:

¶1            James Bradford Dean timely appeals from his conviction and
sentence for unlawful flight from a law enforcement vehicle, a class 5
felony. After searching the record on appeal and finding no arguable
question of law that was not frivolous, Dean’s counsel filed a brief in
accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed.
2d 493 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), asking
this court to search the record for fundamental error. This court granted
counsel’s motion to allow Dean to file a supplemental brief in propria
persona, but Dean did not do so. After reviewing the entire record, we find
no fundamental error and, therefore, affirm Dean’s conviction and
sentence.

             FACTS AND PROCEDURAL BACKGROUND1

¶2            On August 9, 2014, police officers received a radio call
concerning a red Jeep being driven by Dean. Two police units in the area—
a fully-marked patrol vehicle and a helicopter—responded to the radio call.
The patrol unit—driven by Officers D.Y. and M.F.—spotted the Jeep
heading in the opposite direction, made a U-turn behind it, and followed it.
While waiting for a stoplight, Dean turned right and began driving at “a
high rate of speed.” Officers D.Y. and M.F. followed.

¶3              After Dean made a second right-hand turn, the patrol unit
activated its lights for “four to five seconds” before also activating its sirens
for an additional “four to five seconds.” Dean did not slow down or pull
over for the officers. Officer M.F. relayed to the dispatcher and helicopter
that Dean was failing to yield, and Sergeant K.V.—the “observer” in the
helicopter—noticed Dean was not slowing down or attempting to pull over
and told the patrol unit to “back off.”



              1We   view the facts in the light most favorable to sustaining
the jury’s verdict and resolve all reasonable inferences against Dean. See
State v. Guerra, 161 Ariz. 289, 293, 778 P.2d 1185, 1189 (1989).

                                       2
                             STATE v. DEAN
                            Decision of the Court
¶4             The helicopter unit followed Dean and advised the patrol unit
that Dean had stopped the Jeep at a nearby hotel. Dean jumped out of the
Jeep and ran through the courtyard and pool area of the hotel. Officers D.Y.
and M.F. arrived at the hotel, ran in opposite directions looking for Dean,
eventually found him, and arrested him. After reading Dean his Miranda
rights, and after Dean acknowledged to Officer M.F. that he understood his
rights and agreed to talk to her, Officer M.F. asked him if he knew why he
was under arrest. Dean answered, “Yes, because I ran from you.” Dean
also told Officer M.F. he knew the police were attempting to stop him, and
admitted he had seen the lights on the patrol unit and had also seen the
police trying to pull him over.

¶5            On the third day of trial, Dean did not return to court after the
lunch recess. Dean’s attorneys tried calling him numerous times, but were
unable to reach him. The court proceeded in Dean’s absence. The next day,
Dean again did not show up for court and the superior court issued a bench
warrant for his arrest. The jury found Dean guilty of unlawful flight from
a law enforcement vehicle. See Ariz. Rev. Stat. (“A.R.S.”) § 28-622.01 (2012).

¶6            Police apprehended Dean on March 23, 2015. The superior
court conducted Dean’s “priors hearing” and sentencing on May 15, 2015,
finding the State had proven beyond a reasonable doubt that Dean had been
convicted of six prior felonies, which included four historical prior felony
convictions. See A.R.S. § 13-105(22)(d) (Supp. 2012). The court then
sentenced Dean, as a category three repetitive offender, to a less-than-
presumptive term of 4 years’ imprisonment with 69 days’ presentence
incarceration credit. See A.R.S. § 13-703(C), (J) (Supp. 2015).2

                               DISCUSSION

¶7           We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881. Dean received a fair
trial. He was represented by counsel at all stages of the proceedings and
was present for the beginning of his trial and sentencing.3


              2Although   the Arizona Legislature amended A.R.S. § 13-703
in 2015, the revisions are immaterial to the resolution of this appeal. Thus,
we have cited the current version of this statute.

              3The   superior court found, and the record supports its
finding, that Dean waived his right to be present for those portions of the
trial he missed. See Ariz. R. Crim. P. 9.1 (court may infer voluntary absence



                                      3
                            STATE v. DEAN
                           Decision of the Court
¶8            The evidence presented at trial was substantial and supports
the verdict. The jury was properly comprised of eight members and the
court properly instructed the jury on the elements of the charges, Dean’s
presumption of innocence, the State’s burden of proof, and the necessity of
a unanimous verdict. The superior court received and considered a
presentence report, Dean was given an opportunity to speak at sentencing
and did so, and his sentence was within the range of acceptable sentences
for his offense. We do, however, correct the sentencing minute entry to
remove the reference to A.R.S. § 13-604, and insert a reference to A.R.S. §
13-703. The superior court sentenced Dean pursuant to § 13-703, but
omitted any mention of the statute from its minute entry and instead
referenced A.R.S. § 13-604, an inapplicable statute.

                              CONCLUSION

¶9            We decline to order briefing and affirm Dean’s conviction and
sentence as corrected.

¶10           After the filing of this decision, defense counsel’s obligations
pertaining to Dean’s representation in this appeal have ended. Defense
counsel need do no more than inform Dean of the outcome of this appeal
and his future options, unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).

¶11            Dean has 30 days from the date of this decision to proceed, if
he wishes, with an in propria persona petition for review. On the court’s own
motion, we also grant Dean 30 days from the date of this decision to file an
in propria persona motion for reconsideration.




                                 :ama




if defendant had notice of proceeding, right to be present, and warning that
proceeding would go forward should he fail to appear).

                                        4